EXHIBIT 10.11

PROMISSORY NOTE

Atlanta, Georgia

$___________ Date: _____________

 

FOR VALUE RECEIVED, OneUp Innovations, Inc., a Georgia corporation, with its
principal office at 2745 Bankers Industrial drive, Atlanta, Georgia 30360,
hereinafter referred to as the "Maker", promises to pay to
__________________________________, hereinafter referred to as the "Lender" or
“Holder”, the principal sum of ______________________ ($______________) lawful
money of the United States of America, together with simple interest thereon
computed from the date hereof at the rate of twenty (20.0%) percent per annum,
which principal shall be payable in a single installment of $_______________ on
the ___ day of __________, 201X and interest shall be paid monthly at the rate
of $_,___ per month. Interest payments shall be made no later than the 15th of
each month with the first payment due on _____________, 201_.

 

Under no circumstances shall the undersigned be charged more than the highest
rate of interest which lawfully may be charged by the holder hereof and paid by
the undersigned on the indebtedness evidenced hereby.

 

This Note may be prepaid in whole or in part at any time without penalty.

 

This Promissory Note shall be personally guaranteed by Louis S. Friedman.

 

The holder hereof shall not by any act of delay, commission, failure to act or
otherwise be deemed to have waived any right, power, privilege or remedy
hereunder, and no waiver whatever shall be valid unless in writing signed by the
holder hereof, and then only to the extent therein set forth, nor shall any
single or partial exercise of any right, power, privilege or remedy hereunder
preclude any further exercise thereof, or the exercise of any other right,
power, privilege or remedy. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by law and may
be exercised singly or concurrently. A waiver by the holder hereof of any right
or remedy under the terms of this Note, on any one occasion, shall not be
construed as a bar to any right or remedy which the holder would otherwise have
had on any future occasion. No executory agreement, unless in writing and signed
by the Holder, and no course of dealing between the Maker, endorsers or
guarantors hereof and the holder shall be effective to change or modify or
discharge in whole or in part this Note unless in writing and signed by the
Holder.

 

Interest shall accrue on the outstanding principal balance of this Note from the
date of any material Default hereunder and for so long as such Default continues
regardless of whether or not there has been an acceleration of the indebtedness
evidenced hereby, at either two (2%) percent per month or the highest rate
allowed by law (the "Default Rate") per annum, whichever is less. All such
interest shall be paid at the time of and as a condition precedent to the curing
of any such Default should Holder, at its sole option, allow such Default to be
cured. In addition, Maker shall pay all costs of collection including, but not
limited to, reasonable and customary attorneys' fees (and bankruptcy attorneys'
fees and appellate counsel fees), whether or not suit is filed.

 

If any payment hereunder is not made within five (5) days from its due date, a
late charge of five percent (5%) of each payment so overdue may be charged by
the Holder for the purpose of defraying the expenses incident to handling such
delinquent payment.

 

Page 1 of 3






 

The Maker shall be in default hereunder in the event there is a failure to pay
an installment of interest when due under this Note and such default continues
for a period of Ten (10) days. In the event of Default, at the option of the
holder, the entire principal balance and interest due shall forthwith become due
and payable.

 

The Maker agrees that whenever an attorney is used to collect or enforce this
note or to enforce, declare or adjudicate any rights or obligations under this
note or with respect to any collateral security therefor, whether by suit or any
other means whatever, reasonable legal fees shall be payable by the Maker
together with all costs and expenses of such collection, enforcement or
adjudication and shall constitute part of the principal obligation hereunder.

 

All notices, requests demands hereunder to any party hereto shall be in writing
and shall be deemed to have been given when delivered by hand, when properly
deposited in the mails postage prepaid, when sent by electronic facsimile
transmission, or when delivered to an overnight courier, addressed to such party
at the address set forth above, or at any other address specified by such party
in writing.

 

No extension of the time for the payment of this Note or any installment due
hereunder, made by agreement with any person now or hereafter liable for the
payment of this Note, shall operate to release, discharge, modify, change or
affect the original liability of Maker under this Note, either in whole or in
part, unless Holder agrees otherwise in writing. No provision of this Note may
be changed, waived, discharged, or terminated except by an instrument in writing
signed by the party against whom enforcement of the waiver, change, modification
or discharge is sought. Holder may, without the consent of Maker, release or
discharge any guarantor without affecting the liability of the Maker hereunder.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF GEORGIA.

 

MAKER HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF EACH OF:

(A) THE U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA, AND

(B) ANY GEORGIA STATE COURT SITTING IN ATLANTA, GEORGIA, FOR THE

PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS

NOTE.

 

MAKER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO MAKER AT ITS
ADDRESS SET FORTH ABOVE.

 

MAKER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED

BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Any provision hereof which may prove unenforceable under any law shall not
affect the validity of any other provision hereof.

 

Page 2 of 3






 

This Note may not be changed or terminated orally, but only by a writing signed
by the Maker and Holder hereof.

 

OneUp Innovations, Inc.

 

By:_________________________________

Louis S. Friedman

Title: President & CEO

 

 

_____________________________________

Louis S. Friedman, individually

 

 

_____________________________________

_______________, Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 3

